



Exhibit 10.25
Centene Corporation
2007 Long-Term Incentive Plan


Cash-Based Award Agreement (“Award Agreement”)


Participant Name:
 
Type of Award:
Cash-Based Award
Target Incentive Award:
 
Performance Goals:
3-Year Annualized Compounded Revenue Growth Rate, 3-Year Cumulative Pre-Tax
Margins & 3-Year Cumulative Total Shareholder Return Relative to Centene’s
Healthcare Peer Group
Performance Period:
January 1, 2___ to December 31, 2___
End of Performance Period:
December 31, 2___



Relationship to Plan. This Award is granted pursuant to the Centene Corporation
(the “Company”) 2007 Long-Term Incentive Plan (the “Plan”) and is in all
respects subject to the terms, conditions, and definitions of the Plan
(including, but not limited to, provisions concerning restrictions on Awards,
termination, non-transferability, and any adjustment to the Award). The
Participant hereby accepts this Award subject to all the terms and provisions of
the Plan. The Participant further agrees that all decisions under and
interpretations of the Plan by the Committee shall be final, binding, and
conclusive upon the Participant and his or her heirs. All capitalized terms used
herein and not otherwise defined herein shall have the same meanings ascribed to
them in the Plan. If there is any inconsistency between the terms of this Award
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Award Agreement.
Performance Period. The Performance Period commences on January 1, 2___, and
ends on December 31, 2___.


Performance Goals. The Performance Goals are expressed as follows:
1.
3-Year Annualized Compounded Revenue Growth Rate of the Company as identified in
Exhibit A (“3-Year Annualized Compounded Revenue Growth Rate”), with a weight of
__% as shown in Exhibit B

2.
3-Year Cumulative Pre-Tax Margins of the Company as identified in Exhibit A
(“3-Year Cumulative Pre-Tax Margins”), with a weight of __% as shown in Exhibit
B

3.
3-Year Cumulative Total Shareholder Return Relative to Centene’s Healthcare Peer
Group, with a weight of __% as shown in Exhibit B



Determination of Award Amount. Upon conclusion of the Performance Period, the
Committee shall determine the level of achievement of the Performance Goals for
the Performance Period. The Committee shall determine the percentage level of
achievement of each the 3-Year Annualized Compounded Revenue Growth Rate of the
Company, the 3-Year Cumulative Pre-Tax Margins of the Company and the 3-Year
Cumulative Total Shareholder Return of the Company relative to Centene’s
Healthcare Peer Group. Once determined, the Participant’s Award Amount shall be
determined by multiplying the Participant’s Target Incentive Award, stated
above, by the Performance Goal Weight (in Exhibit B) and by the percentage level
of achievement for each of the three Performance Goals. Then, the sum of these
three products equals the award amount.
      
Award Payment. The Participant shall be entitled to receive an Award Payment, as
determined under this Award Agreement, from the Company in the form of cash, in
one lump sum, within sixty (60) days after the end of the stated Performance
Period.
The Company shall maintain a record of all information pertaining to the
Participant’s rights under this Award Agreement, including the date of payment.
Change in Control. Upon a Change in Control, the payment of the Award shall be
accelerated as of the effective date of the Change in Control, and there shall
be paid out in cash to the Participant within thirty (30) days following the
effective date of the Change in Control an amount equal to the greater of the
actual performance level at the time of the Change in Control or the target
level as set forth in Exhibit B.





--------------------------------------------------------------------------------





Withholding of Taxes. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan (the “Withholding Taxes”). As the
Participant is entitled to receive cash under the terms of this Award Agreement,
the Participant shall pay the Withholding Taxes to the Company in cash or have
the Company withhold from payments otherwise due to the Participant any Award
amounts necessary to pay the Withholding Taxes.
Termination of Employment. The Participant’s Termination of Employment shall
affect any Award under this Award Agreement in the following manner:
(i)
In the event of a Participant’s termination of employment for Cause by the
Company or Subsidiary all of the Participant’s rights to this Award shall be
forfeited.

(ii)
In the event a Participant’s employment with the Company (and any parent or
subsidiary thereof) is terminated by reason of death, disability or Qualified
Retirement, the Participant is eligible for a pro-rata Award Payment, based on
the number of full months employed with the Company during the performance
period, but shall otherwise remain subject to increase or decrease based on the
Company’s performance compared to the metrics as described in Exhibit A and B.
Pro-rata Award Payment shall be paid within (60) days following the end of the
performance period. In the case of a Participant’s Disability, the employment
termination shall be deemed to have occurred on the date that the Committee
determines the Participant has incurred a Disability, as defined below.

(iii)
In the event of a Participant’s termination of employment with the Company or
Subsidiary is on account of any reason other than a Change in Control or those
specified in subparagraphs (i) and (ii) above, the Committee, in its sole
discretion, may pay a prorated award for the portion of the Performance Period
that the Participant was employed by the Company, computed as determined by the
Committee.

For the purpose of this Agreement, Disability means, subject to a medical
examination as specified by the Committee, the Participant: (a) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (b) is, by reason of any medically determinable physical or
mental impairment which could be expected to result in death or can be expected
to last for a continuous period or not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company.
For the purpose of this Agreement, Qualified Retirement is a retirement made
pursuant to a bona-fide notice of retirement made 90 days in advance by a
Participant who is at least 55 years old and has been employed at the Company
for at least 10 years.


Transferability. The Award granted hereunder shall not be transferable other
than by will or by the laws of descent and distribution. During the lifetime of
the Participant, the Award shall be paid only to the Participant. Any portion of
the Award payable at the date of the Participant’s death and transferred by will
or by the laws of descent shall be payable in accordance with the terms of the
Award to the Participant’s estate for the period provided herein with respect to
termination of employment as a result of the Participant’s death.
No Employment or Service Contract. Nothing in this Award Agreement or in the
Plan shall confer upon the Participant any right to continue such Participant’s
relationship with the Company or Subsidiary thereof, nor shall it give any
Participant the right to be retained in the employ of the Company or a
subsidiary or interfere with or otherwise restrict in any way the rights of the
Company or Subsidiary, which rights are hereby expressly reserved, to terminate
any Participant’s employment or relationship at any time for any reason, except
as may be set forth in an employment agreement between the Participant and the
Company or Subsidiary of the Company.
Modification of Award Agreement. This Agreement may be modified, amended,
suspended, or terminated, and any terms or conditions may be waived, but only by
a written instrument executed by the parties hereto.
Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.





--------------------------------------------------------------------------------





Special Provisions Relating to Section 409A of the Code. This Award, in form
and/or operation, is not intended to constitute “deferred compensation” within
the meaning of section 409A of the Code and therefore, the Award is intended to
be exempt from the requirements applicable to deferred compensation under
section 409A of the Code and the regulations thereunder.
(i)
Modifications required to maintaining Award’s exempt status under Section 409A
of the Code. To the extent necessary and permitted under Section 409A of the
Code, the Company is authorized to amend this Award Agreement or to substitute
this Award with another Award of comparable economic value so that the Award as
modified or substituted, remains exempt from the requirements applicable to
deferred compensation under Section 409A of the Code and (ii) the Committee
shall take no action otherwise permitted under the Plan or this Award Agreement
to the extent such action shall cause the Award to be treated as deferred
compensation within the meaning of Section 409A of the Code. The Committee, in
its sole discretion, shall determine to what extent if any, this Award Agreement
shall be required to be so modified or substituted. Notwithstanding any
provision to the contrary, such modification or substitution shall be made
without prior notice to or consent of Participant.

(ii)
Modifications required if Award considered deferred compensation. If the
Committee determines that this Award, in form or operation, constitutes deferred
compensation under Section 409A of the Code, then (i) to the extent necessary,
the Company is authorized to modify this Award Agreement or to substitute this
Award with another Award of comparable economic value so that the Award as
modified or substituted, complies with the requirements applicable to deferred
compensation under Section 409A of the Code, and (ii) the Committee shall take
no action otherwise permitted under the Plan or the Award Agreement to the
extent such action shall cause the Award to no longer comply with the
requirements applicable to deferred compensation under Section 409A of the Code.
The Committee, in its sole discretion, shall determine to what extent if any,
this Award Agreement shall be required to be so modified or substituted.
Notwithstanding any provision to the contrary, such modification or substitution
shall be made without prior notice to or consent of the Participant.

Governing Law. The validity, interpretation, construction and performance of
this Award Agreement shall be governed by the laws of the Missouri without
giving effect to the conflicts of laws principles thereof.
IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date indicated below.




Centene Corporation






Accepted: __________________
 
Dated: __________________
 






